
	
		II
		111th CONGRESS
		2d Session
		S. 3282
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2010
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  work opportunity tax credit for employers of certain veterans.
	
	
		1.Extension of work opportunity
			 credit for unemployed veterans
			(a)In
			 generalParagraph (14) of section 51(d) of the Internal Revenue
			 Code of 1986 is amended—
				(1)by striking
			 hired in 2009 or
			 2010 in the heading,
				(2)by striking
			 who begins work for the employer during 2009 or 2010 in
			 subparagraph (A),
				(3)by inserting
			 who begins work for the employer during 2009, 2010, 2011, or 2012,
			 and after without regard to clause (ii) thereof) in
			 subparagraph (B)(i), and
				(4)by inserting
			 who begins work for the employer during 2009 or 2010 and after
			 any individual in subparagraph (B)(ii).
				(b)Effective
			 dateThe amendments made by this section shall apply to
			 individuals whose hiring date (as defined in section 51(d)(11) of the Internal
			 Revenue Code of 1986) is after December 31, 2010.
			
